 
 
II 
110th CONGRESS 1st Session 
S. 2426 
IN THE SENATE OF THE UNITED STATES 
 
December 6, 2007 
Mr. Reid (for Mrs. Clinton) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To provide for congressional oversight of United States agreements with the Government of Iraq. 
 
 
1.Short titleThis Act may be cited as the Congressional Oversight of Iraq Agreements Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)President George W. Bush has announced a Declaration of Principles for a Long-Term Relationship of Cooperation and Friendship with Iraq, with the goal of concluding a final agreement between the United States and Iraq by July 31, 2008. 
(2)The Declaration envisions commitments that directly affect the national security of the United States, including security assurances and commitments to the Republic of Iraq to deter foreign aggression. 
(3)The Declaration fails to make clear that the United States will not seek and will not maintain permanent military bases in Iraq. 
(4)The Declaration fails to specify the future mission profile of United States forces in Iraq, the future number of United States forces deployed to Iraq, and the length of deployments for United States forces in Iraq. 
(5)The Declaration fails to specify the extent to which United States military personnel and government contractors will be accountable under the laws of Iraq. 
(6)On November 26, 2007, Assistant to the President and Deputy National Security Advisor for Iraq and Afghanistan Lieutenant General Douglas Lute stated, “We don't anticipate now that these negotiations will lead to … formal inputs from the Congress.” 
(7)Section 8113 of the Department of Defense Appropriations Act, Fiscal Year 2008 (Public Law 110–116; 121 Stat. 1339), which was signed into law on November 13, 2007, stated that no funds may be used [t]o establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(8)Congress is a co-equal branch of government and as such the extension of long-term United States security commitments to Iraq that obligates or requires the appropriation of United States funds requires the full participation and consent of Congress. 
(9)Under the Constitution, legislative approval of an international agreement can take the form either of approval of a treaty by two-thirds of the Senate under Article II or authorization of the agreement by a simple majority of both houses of Congress under Article I. 
(10)Past presidential practice with regard to international agreements other than treaties has been regulated by Department of State guidelines that call for due consideration of the extent to which the agreement involves commitments or risks affecting the nation as a whole, “whether the agreement can be given effect without the enactment of subsequent legislation by the Congress,” and the preference of the Congress. 
3.Conclusion of bilateral agreement without congressional approval 
(a)Report on justification for denying congressional role in concluding agreement 
(1)In generalNot later than 60 days after the date of the enactment of this Act, the Legal Advisor to the Secretary of State shall submit to Congress an unclassified report providing the justification for the decision of the President to deny Congress its constitutionally protected role by concluding an agreement on the future of the security relationship between the United States and Iraq as an executive agreement. 
(2)Legal analysis of constitutional authority requiredThe report required under paragraph (1) shall include a legal analysis of the constitutional powers asserted by the President in concluding that such an agreement does not require approval by Congress. 
(b)Sense of CongressIt is the sense of Congress that any bilateral agreement between the United States and Iraq involving commitments or risks affecting the nation as a whole, including a status of forces agreement (SOFA), that is not a treaty approved by two-thirds of the Senate under Article II of the Constitution or authorized by legislation does not have the force of law. 
(c)Prohibition on use of funds To carry out certain agreementsNo funds may be authorized or appropriated to carry out any bilateral agreement between the United States and Iraq involving commitments or risks affecting the nation as a whole, including a status of forces agreement (SOFA), that is not a treaty approved by two-thirds of the Senate under Article II of the Constitution or authorized by legislation passed by both houses of Congress. 
 
